     Case 2:17-cv-00137-JAM-DB Document 43 Filed 10/07/19 Page 1 of 2


1    Claudia M. Quintana, State Bar No. 178613
     Timothy R. Smyth, State Bar No. 258661
2
     CITY OF VALLEJO
3    555 Santa Clara Street, P.O. Box 3068
     Vallejo, CA 94590
4    Tel: (707) 648-4545
     Fax: (707) 648-4687
5

6    Richard W. Osman, State Bar No. 167993
     Sheila D. Crawford, State Bar No. 278292
7    Bertrand, Fox, Elliot, Osman & Wenzel
8
     A Professional Corporation
     2749 Hyde Street
9    San Francisco, CA 94109
     Tel: (415) 353-0999
10   Fax: (415) 353-0990
11
     Attorneys for Defendants, CITY OF VALLEJO, ROBERT HERNDON, JAMES MELVILLE,
12   and JOSEPH COELHO
                                UNITED STATES DISTRICT COURT
13

14                EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

15   JASON ANDERSON,                                          Case No. 2:17-cv-00137-JAM-DB
16                   Plaintiff,
17          vs.
18   CITY OF VALLEJO,                  a municipal
     corporation;       ROBERT           HERNDON,             ASSOCIATION OF COUNSEL
19
     individually and in his capacity as a Police
20   Corporal for the Vallejo Police Department,
     individually and in his capacity as a Police
21   Corporal for the Vallejo Police Department;
     JAMES MELVILLE, individually and in his
22
     capacity as a Officer for the Vallejo Police
23   Department; JOSEPH COELHO, individually
     and in his capacity as a Officer for the Vallejo
24   Police Department; and DOES 1-50,
     inclusive, individually, jointly and severally,
25

26                   Defendants.

27
            PLEASE TAKE NOTICE that CLAUDIA QUINTANA, City Attorney, being the
28
     attorney of record for defendant, CITY OF VALLEJO, herein, hereby associates RICHARD W,
     ASSOCIATION OF COUNSEL                                   Case No. 2:17-cv-00137-JAM-DB
                                                        -1-
     Case 2:17-cv-00137-JAM-DB Document 43 Filed 10/07/19 Page 2 of 2


1    OSMAN of Bertrand, Fox, Elliott, Osman & Wenzel, as co-counsel for defendants CITY OF
2    VALLEJO, POLICE CORPORAL ROBERT HERNDON, OFFICER JAMES MELVILLE, and
3    OFFICER JOSEPH COELHO in the above-entitled matter.
4           The office address and telephone number of such associated counsel are as follows:
5                                  Richard Osman, Esq.
                                   Sheila D. Crawford, Esq.
6
                                   Bertrand, Fox, Elliot, Osman &
7                                  Wenzel
                                   2749 Hyde Street
8                                  San Francisco, CA 94109
                                   Tel: (415) 353-0999
9
                                   Fax: (415) 353-0990
10
            I have read this ASSOCIATION OF COUNSEL and consent to the foregoing.
11
     DATED: October 7, 2019                              Respectfully submitted,
12

13
                                                         /s/ Claudia M. Quintana
14                                                       CLAUDIA M. QUINTANA
                                                         TIMOTHY R. SMYTH
15
                                                         City Attorney
16                                                       Attorney for Defendants,
                                                         CITY OF VALLEJO, OFFICER ROBERT
17                                                       HERNDON, OFFICER JAMES MELVILLE,
                                                         and OFFICER JOSEPH COELHO
18

19          RICHARD W. OSMAN, ESQ. and SHEILA D. CRAWFORD on behalf of Bertrand,

20   Fox, Elliot, Osman & Wenzel, hereby accepts the above association.

21   DATED: October 7, 2019

22                                                       /s/ Richard W. Osman
                                                         RICHARD W. OSMAN
23
                                                         SHEILA D. CRAFORD
24                                                       Bertrand, Fox, Elliot, Osman & Wenzel
                                                         Attorney for Defendants,
25                                                       CITY OF VALLEJO, OFFICER ROBERT
                                                         HERNDON, OFFICER JAMES MELVILLE,
26
                                                         and OFFICER JOSEPH COELHO
27

28


     ASSOCIATION OF COUNSEL                                Case No. 2:17-cv-00137-JAM-DB
                                                   -2-
